O’Gorman, J.
The defendants made a check to one Goldberg under date of September second. On the following day, the payee represented to the defendants that he had lost this check, whereupon payment thereof was stopped at the bank, and five or six days later he received from the defendants another check for the same amount, which was duly cashed. A day or two after • September twelfth, the original check of September second, with a “ 1 ” inserted before the “ 2,” making the date September- “ 12,”. was indorsed over to the plaintiff by Goldberg and cashed. The plaintiff now sues the drawers, and the defense is a general denial and forgery. That the date of this check had been altered by Goldberg or at his instance is too clear for dispute. Such an alteration is material, constitutes forgery, and destroys the validity of the check, except as provided by section 205 of the Megotiable Instruments Law (L. 1891, ch. 612), which declares that “ when an instrument has been materially altered and is in the hands of a holder in .due course, not a party to the alteration, he may enforce payment thereof according to its original tenor.” If it be assumed therefore, as the court below has found, that the plaintiff is an innocent holder for value in due course, he may assert such rights as are conferred by the check as it was before the alteration. We then have a case where a check, dated September second, is cashed by the plaintiff and presented for payment more than ten days thereafter. As all the par-, ties resided, and the bank was situated, in the city of Mew York, the delay in the presentment of the check was unreasonable, and was sufficient to discharge the defendants as drawers from liability thereon to the extent of the loss, if any, incurred by them in consequence of the delay. But the *605only way in which a drawer of a check can be exposed to injury by such delay is where the bank becomes insolvent, subsequent to the delivery of the check, and prior to its presentment. Eaton & Gilbert Comm. Paper, 630, and cases cited; Andrus v. Bradley, 102 Fed. Repr. 54; affd., 107 id. 196. The loss suffered by the defendants must be attributed not to delay in the presentment of the check, but to their imprudent reliance on the false and fraudulent representations of the payee. Before giving the new check, the defendants might have insisted upon full indemnity from Goldberg, and thus escaped the loss of which they now complain. By their conduct, Goldberg found it possible to perpetrate a fraud, and the consequences of their misplaced confidence in him should be borne by them and not visited upon the plaintiff, an innocent party to the transaction. Upon the facts, the plaintiff was entitled to judgment.
Scott and Blanchard, JJ., concur.
Judgment affirmed, with costs.